415 F.2d 530
UNITED STATES of America, Appellee,v.Marion Lee WALKER, Appellant.
No. 23870.
United States Court of Appeals Ninth Circuit.
Aug. 14, 1969.

Cassandra Dunn (argued), Fresno, Cal., for appellant.
William B. Shubb (argued), Asst. U.S. Atty., John P. Hyland, U.S. Atty., Richard V. Boulger, Asst.U.S.Atty., Fresno, Cal., for appellee.
Before BARNES and HAMLEY, Circuit Judges, and KILKENNY, District judge.1
PER CURIAM.


1
Marion Lee Walker (Lee) was charged, under 18 U.S.C. 3, with being an accessory after the fact to a bank robbery allegedly committed by his brother, Junior Harold Walker (Junior).  Lee was convicted following a jury trial and takes this appeal.


2
At the time Lee was tried, Junior had not been convicted of the bank robbery.  Because of this circumstance, Lee argues that the trial court, upon its own motion, should have entered a judgment of acquittal.  However, conviction of the principal is not a necessary condition precedent to the conviction of an accessory after the fact.  Hiram v. United States, 9 Cir., 354 F.2d 4, 6, note 2 (9th Cir. 1965).


3
Lee also argues that the evidence is insufficient to support the verdict of guilty.  Considering the evidence which was entirely circumstantial, in the light most favorable to the Government, we think that the jury could find beyond a reasonable doubt that Junior robbed the bank, that Lee had actual knowledge that Junior robbed the bank, and that, with such knowledge, Lee gave assistance and comfort to Junior with the intent of preventing Junior's apprehension and trial for the robbery.


4
Affirmed.



1
 The Honorable John F. Kilkenny, United States District Judge for the District of Oregon, sitting by designation